AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                      District of South Carolina


                     William Outlaw,                              )
                           Petitioner                             )
                               v.                                 )       Civil Action No.      1:18-02598-HMH
  Warden of Manning Correctional Institution,                     )
                          Respondent                              )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, William Outlaw, shall take nothing of the respondent, Warden of Manning Correctional
Institution, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                              presiding, and the jury has rendered a verdict.

’ tried by the Honorable                            presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Jr., Senior United States District Judge, presiding, adopting
ing the Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge,
which recommended dismissing the petition.


Date: April 9, 2019                                                      ROBIN L. BLUME, CLERK OF COURT

                                                                                               s/L. Baker
                                                                                     Signature of Clerk or Deputy Clerk
